[Employee]


THE MARCUS CORPORATION
2004 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD

You have been granted an option (this “Option”) to purchase shares of common
stock of The Marcus Corporation (the “Company”) under The Marcus Corporation
2004 Equity Incentive Plan (the “Plan”) with the following terms and conditions:

Overview of Option: See the cover page for the Grant Date, the number of Options
granted, and the Option Price per Share.


Expiration Date: This Option will expire upon the close of business at the
Company headquarters on the Expiration Date listed on the cover page, subject to
earlier termination as described under “Termination of Employment” below.


Vesting Schedule: This Option will vest and become exercisable as set forth on
the cover page.


  This Option will become fully vested if you die while employed by the Company
or a subsidiary. Upon any other termination of employment from the Company or a
subsidiary, you will forfeit the portion of this Option that is not vested as of
the date of your termination.


Manner of Exercise: You may exercise this Option only to the extent vested and
only if this Option has not expired or terminated. During your lifetime, only
you (or your legal representative in the event of your disability) may exercise
this Option. If someone else wants to exercise this Option after your death,
that person must contact the Secretary of the Company and prove to the Company’s
satisfaction that he or she is entitled to do so.


  To exercise this Option, you must provide notice to the Secretary of the
Company on such form as the Secretary prescribes. Your notice must be
accompanied by payment of the aggregate option price: (1) in cash; (2) by check
or money order made payable to the Company; (3) by delivering previously owned
Shares, duly endorsed in blank or accompanied by stock powers duly endorsed in
blank (which will be valued at their Fair Market Value on the date of exercise);
(4) by delivering Shares (which will be valued at their Fair Market Value on the
date of exercise) otherwise receivable upon exercise of this Option; or (5) any
combination of the foregoing. If, and to the extent you have not exercised this
Option on its Expiration Date, and the Fair Market Value of the Shares to which
this Option relates exceeds the exercise price thereof, then this Option will be
automatically exercised on your behalf through the method described in clause
(4) above to the extent this Option is otherwise vested. If this Option is
designated on the cover page as an Incentive Stock Option, then this Option will
be treated for tax purposes as a Non-Qualified Stock Option if alternative (4)
above is used to pay the aggregate option price.


  Your ability to exercise this Option may be restricted by the Company if
required by applicable law.


--------------------------------------------------------------------------------

Termination of Employment: If your employment with the Company or a subsidiary
terminates for other than “Cause” (as defined below), this Option will terminate
upon the close of business at the Company headquarters as follows:


  • If your employment terminates as a result of death, Disability (as defined
below) or Retirement (as defined below), this Option will terminate one hundred
and eighty (180) days after the date of your termination of employment.


  • If your employment terminates for any other reason, this Option will
terminate ninety (90) days after the date of your termination of employment.


  For purposes hereof, “Disability” means that you are unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or last for a
continuous period of at least twelve (12) months. For purposes hereof,
“Retirement” means termination of employment from the Company or a subsidiary on
or after meeting the age and service requirements for early or normal retirement
under a defined benefit pension plan in which you participate as an employee of
the Company or a subsidiary, or as defined under the Company’s or subsidiary’s
retirement policy.


  If your employment is terminated for Cause, this entire Option (whether vested
or nonvested) will immediately terminate. For this purpose, (1) if you are
subject to an employment agreement with the Company or an affiliate that
includes a definition of “Cause,” that definition shall apply for purposes
hereof, or (2) in any other case, “Cause” means any act or omission that is
deemed contrary to the interests of the Company or any subsidiary or not in the
interests of the Company or any subsidiary, as determined by the Board of
Directors or Committee.


  However, in no event will this Option be exercisable after its Expiration
Date.


Tax Withholding: If this Option is designated on the cover page as an Incentive
Stock Option (unless you exercise this Option by delivering Shares otherwise
receivable upon exercise of this Option), no withholding taxes are due upon
exercise.


  If this Option is designated on the cover page as a Nonqualified Stock Option
(or if this Option is designated as an Incentive Stock Option and you exercise
this Option by delivering Shares otherwise receivable upon exercise of this
Option), at the time of exercising this Option, you must pay to the Company the
amount of withholding taxes due as a result of the exercise. You may pay the
withholding taxes due: (1) in cash; (2) by check or money order made payable to
the Company; (3) by delivering previously owned Shares, duly endorsed in blank
or accompanied by stock powers duly endorsed in blank (which will be valued at
their Fair Market Value on the date of exercise); (4) by delivering Shares
(which will be valued at their Fair Market Value on the date of exercise)
otherwise receivable upon exercise of this Option; or (5) any combination of the
foregoing. The Company may also permit you to pay the withholding taxes by other
means, such as deductions from your paycheck.


2

--------------------------------------------------------------------------------

Transferability: You may not transfer or assign this Option for any reason,
other than under your will or as required by intestate laws, unless otherwise
permitted by the Committee. Any attempted transfer or assignment will be null
and void.


Restrictions on Resale: By accepting this Option, you agree not to sell any
Shares acquired under this Option at a time when applicable laws, Company
policies (including, without limitation, the Company’s insider trading policy)
or an agreement between the Company and its underwriters prohibit a sale.


Optionee Rights: You are not considered a Company shareholder until you exercise
this Option, pay all withholding taxes due, and receive a certificate for the
Shares. Shares issued under this Option will be fully paid and nonassessable by
the Company. The grant of this Option does not confer on you any right to
continue in employment with the Company or a subsidiary. The Company or
subsidiary may terminate your employment at any time for any reason.


Committee Authority: By accepting this Option, you agree (including on behalf of
your legal representatives or beneficiaries) that the Plan and this Option are
subject to discretionary interpretation by the Committee and that any such
interpretation is final, binding and conclusive on all parties. In addition, the
Committee may modify, amend or extend this Option at any time and for any
reason, including accelerating the vesting of this Option, provided that no
modification, extension or renewal will alter, impair or adversely affect this
Option without your written consent and provided further that the Committee may
not take any action that would reduce the Exercise Price other than pursuant to
Section 4(b) of the Plan.


This Option is granted under and governed by the terms and conditions of the
Plan. Additional provisions regarding this Option and definitions of capitalized
terms used and not defined in this Option can be found in the Plan.






3